KENNISH, P. J.
On May 20th, 1910, an information was filed in the St. Louis Court of Criminal *155Correction, charging the appellant with conducting a barber college without a license.
On May 24th appellant was arraigned and entered a plea of not guilty. On June 6th he filed a motion to quash the information and also a demurrer to the information. On June 11th he withdrew the motion to quash and filed an amended demurrer to the information. Neither the demurrer nor amended demurrer is set out in the record. The amended demurrer having been overruled, the appellant was tried, convicted and his punishment assessed at a fine of ten dollars. Afterwards, while the defendant was present in open court, judgment was entered and sentence formally pronounced against him. Thereafter a motion non obstante veredicto, a motion for new trial and a motion in arrest of judgment, were in turn filed and overruled. After the filing and overruling of these motions, judgment was again entered and sentence again pronounced, but the first judgment was not set aside. It does not appear that any application was made to the court to set aside the first judgment, or that any request was made to defer judgment until the motions could be filed. Thereafter, upon the assumption that the case involved the constitutionality of the statute under which appellant was convicted, an appeal to this court was asked and allowed.
The Attorney-General has filed a motion to transfer the cause to the St. Lords Court of Appeals, upon the ground that no constitutional question investing this court with jurisdiction of the appeal was properly raised and preserved in the lower court.
Upon the record before this court the motion to transfer must be sustained.
The amended demurrer presents no constitutional question to this court for' determination. It is not set out in the record proper and for that reason alone cannot be considered. [State v. Earll, 225 Mo. l. c. *156539.] Besides, it was not filed until after arraignment and plea of not guilty. A demurrer, in a case of misdemeanor, filed after a plea of not guilty has been entered, without withdrawing the plea, is filed too late and cannot be considered. [State v. Earll, 225 Mo. 537.]
Neither the motion non obstante veredicto, the motion for new trial, nor the motion in arrest was filed until after judgment. Neither of these motions, therefore, present any constitutional question that can be considered by this court on appeal. [R. S. 1909, sec. 5258; State v. Rosenblatt, 185 Mo. l. c. 117; State v. Pritchett, 219 Mo. l. c. 704; State v. Riley, 228 Mo. l. c. 433.]
The fact that a second judgment was entered after the filing and overruling of the motions, does not change the situation. The first judgment being a valid one, and not having been vacated or set aside, the second judgment was a nullity. [State v. Riley, 228 Mo. 431.]
Since the offense of which appellant was convicted is a misdemeanor, and since, so far as the record before us discloses, no constitutional question was raised and preserved at the trial, this court has no jurisdiction of the appeal.
The motion to transfer is sustained and the cause is transferred to the St. Louis Court of Appeals.
Ferriss and Brown, J J., concur.